DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2021 has been entered.
	Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 6/08/2021.
Status of the Claims
This office action is in response to the amendment filed on 6/08/2021.  Applicant amended claims 1, 4, 17, and 20.  Claims 1-20 are currently pending and allowed below.
Response to Amendment
The claimed invention is patent-eligible under 35 U.S.C. § 101 since the direct incorporation of the citation and sensor data into the predictive computational model and detailed mapping integrates the judicial exception into a practical application.
The rejection of claims 1-20 under 35 U.S.C. § 112(b) is withdrawn in light of Applicant’s amendment.
The rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in light of Applicant’s amendment (see Reasons for Allowance below).
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The closest prior art is Marcus (US 2009/0024430) in view of Belani et al. (US 2011/0099126), Kielland (US 6,081,206) and Legaut et al. (US 2009/0051686).  The closest prior art teaches a system and method for facilitating parking enforcement officer performance by defining a beat within a city which enforcement activities are to be performed by a plurality of officers, reading license plate identifications of parked vehicles as parking citation data via an automatic license plate reader that is affixed to a moving vehicle, obtaining parking information sensed by sensors placed in at least a portion of the city, fusing the parking citation data and the parking information sensed by the sensors in the city directly into a predictive computational model of the city that comprises algorithms to estimate parking violations by different parkers expected to occur within the beat based one or more of an area within the beat, time of day, day of week, weather, and holiday, building two or more personalized activity plans for the officer for issuing citations for parking violations that are expected to occur within the beat based upon 
The closest prior art does not teach including planned activities of one of the officers in the computational model and interactively displaying an activity map including activities of other nearby officers that interact with activities and planned activities of the officer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H Walker III/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683